On a Re-hearincí.
The judgment of the court was pronounced by
Rost, J.
The additional argument of the plaintiff’s counsel in this case, md a more thorough investigation of the question it involves, have satisfied us that We were in error.
A creditor should never be permitted to seize the right of his debtor to a hing, when he can seize the thing itself. Such a power instead of advancing the ¡ause of justice, would exclusively tend to speculation and oppression. It is not a i sufficient answer to this objection to say that, in the present case, the thing tself, namely, the partnership property, is locked up from seizure by the receivirship, under the order of the First District Court, as was considered in the ase between the same parties in 6 Rob. 339. If the law has taken charge of he fund, and is administering it for the plaintiff’s benefit, it is giving him his emedy in another form; and therefore he ought not to complain.
We have sought in vain in the jurisprudence of other countries for authorities a support of this proceeding. In England, the rule that a separate creditor of partner may seize his interest in the partnership, appeal’s to be substantially he same as that contained in art. 2794 of the Civil Code. But we have been nable to find any case recognizing the right of a creditor of the partnership to lake such a seizure. Wordsworth, on Joint Stock Companies, nos. 280, 287. iaw Library, vol. 29.
The interest of each partner in the joint concern, whatever it be, must be lade up of the assets of the partnership. Those assets, when not under a eneral course of administration for the benefit of all the creditors, may be sized by those who have judgments. This remedy is ample, and we are satfied that the law contemplates no other.
It is decreed that the judgment of the court below;he reversed, so far as it goes; *458to sustain the ground of payment pleaded in the injunction, and be affirmed so far as it enjoins the plaintiff from gelling under execution, on his judgment against Conner, Gridley 8f Co., the interest of William Whitehead in said firm'; the appellee paying the costs of this appeal;